Claimants filed their petition in the office of the Auditor Of Public Accounts of the State of Illinois, July 25, 1889, and due notice was given the Attorney General and his answer thereto on behalf of the State of Illinois, was filed August 4,1890. Petitioners in substance complain that the State of Illinois had constructed a dam across the Little Wabash river at New Haven in Gallatin county in said State, thereby furnishing slack water navigation the year around between New Haven aforesaid and Carmi in White county in said State. That after the construction of said dam said petitioners became the owners of and constructed a mill for the manufacture of lumber and timber on the bank of the river at the said city of Carmi and that said mill with its appurtenances was of the value of $10,000 and that they depended upon the slack water navigation which said river afforded to supply their said mill with timber for manufacturing purposes. That they owned large and valuable amounts of timber situated so as to be suitable and convenient for transportation to their said mill by way of the river aforesaid. That after said petitioners had made their said improvements and had purchased timber for the use of said mill and while the same was in operation and while said petitioners were deriving large profits therefrom the State, of Illinois by an act óf its Legislature which became a law July 1, A. D. 1887, authorized the removal of the said dam at Hew Haven and that the same pursuant to said act was removed on the 15th day of July, A. D. 1887, and that in consequence the water in said river receded until it became so low that it was impossible to float their logs in said riyer or to handle them at their said mill and that petitioners for that reason could not supply said mill with logs and the logs theretofore banked on said stream were damaged from decay and depreciated in value so that- said petitioners, suffered, in the aggregate a loss of $10,500. .Said petition was duly verified and proof taken and filed in support thereof according to law. We have considered the testimony and find that it tends to support the allegations in the petition but do not find that it differs in principle from the case of Beidleman, Vamell & Tate v. The State of Illinois heretofore considered and passed upon at this session. Petitioners have not cited any authority nor produced any argument from which we are led to conclude that there is any liability on the part of the State to said petitioners on account of the premises. It does not appear to us that there were any contractual relations existing between the petitioners and the State on account of the improvement of said river by the construction of the dam at Hew Haven. We do not see wherein the discontinuance of said dam differs in principle from the removal of a county or state capital which often reduces largely the value of the real estate of the place from whence it was removed. In neither of these cases can the parties whose interests would be injuriously affected, enjoin the act or claim compensation from the public. Cooley’s Constitutional Limitations—4th Edition, p. 481. The petitioners here like those in the case before referred to, were bound to take notice from the law of the State, that said improvement was liable to be abandoned at any time by the State. This claim for the reasons aforesaid is rejected and no award will be made.